            Case 16-80044        Doc 58     Filed 02/02/21 Entered 02/02/21 16:01:38       Desc Main
                                              Document     Page 1 of 3




Fill in this information to identify the case:
 Debtor 1 Eileen Michele Walker
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the: Central
         District of:  Illinois
                       (State)
 Case number:             16-80044


Form 4100N
Notice of Final Cure Payment                                                                                10/15

File a separate notice for each creditor.
According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the
prepetition default in the claim below has been paid in full and the debtor(s) have completed all payments
under the plan.

 Part 1:    Mortgage Information
                                                                                     Court claim no. (if known):
Name of creditor:         U.S. Bank Trust National Assoc.                            5

Last 4 digits of any number you use to identify the debtor’s account:         6504

Property address:          207 14th Ave.
                          Number               Street


                          Moline, IL 61265
                          City                 State           ZIP Code

 Part 2:    Cure Information

Total cure disbursements made by the trustee:                                                           Amount
       a.   Allowed prepetition arrearage:                                                      ( a ) $14,174.62
       b.   Prepetition arrearage paid by the Trustee:                                          ( b ) $14,174.62
       c.   Amount of postpetition fees, expenses, and charges recoverable under
            Bankruptcy Rule 3002.1( c ) :                                                       (c)
       d.   Amount of postpetition fees, expenses, and charges recoverable under
            Bankruptcy Rule 3002.1( c ) and paid by the Trustee:                                (d)
       e.   Allowed postpetition arrearage:                                                     (e)
       f.   Postpetition arrearage paid by the Trustee:                                        +( f )
       g.   Total. Add Lines b, d, and f.                                                       ( g ) $14,174.62

Form 4100N                                     Notice of Final Cure Payment                               page 1
           Case 16-80044       Doc 58     Filed 02/02/21 Entered 02/02/21 16:01:38           Desc Main
                                            Document     Page 2 of 3



Debtor 1    Eileen Michele Walker                         Case number (if known) 16-80044
           First Name    Middle Name Last Name
Part 3:    Postpetition Mortgage Payment



Check one:
 X         Mortgage is paid through the trustee.

               Current monthly mortgage payment:                  $   449.65

  The next postpetition payment is due on: 01/01/2021
                                                MM / DD / YYYY

           Mortgage is paid directly by the debtor(s).




Part 4:    A Response is Required By Bankruptcy Rule 3002.1(g)


Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the
Trustee, within 21 days after service of this notice, a statement indicating whether the creditor agrees that the
debtor(s) have paid in full the amount required to cure the default and stating whether the debtor(s) have (i) paid
all outstanding postpetition fees, costs, and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the
Bankruptcy code, are current on all postpetition payments as of the date of the response. Failure to file and serve
the statement may subject the creditor to further action of the court, including possible sanctions.

To assist in reconciling the claim, a history of payments made by the Trustee is attached to copies of this notice
sent to the debtor(s) and the creditor.



           /s/ Marsha L. Combs-Skinner                         Date   February 2, 2021
           Signature

Trustee     Marsha L. Combs-Skinner
           First Name      Middle Name        Last name

Address     P.O. Box 349
           Number          Street

            Newman, IL 61942
           City                               State       ZIP Code


     Contact Phone         217-837-9730                   Email Trusteecs@ch13cdil.com


Form 4100N                                     Notice of Final Cure Payment                                  page 2
  Case 16-80044       Doc 58    Filed 02/02/21 Entered 02/02/21 16:01:38            Desc Main
                                  Document     Page 3 of 3


                                   Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was served upon, John
Vandevelde, Attorney for the Debtor, Molly Slutsky Simons, Attorney for U.S. Bank Trust
National Assoc., and the United States Trustee, by electronic notification through ECF on
February 2, 2021, and I hereby certify that I have mailed by United States Postal Service the
document to the following non CM-ECF participants:


       Eileen Michele Walker
       207 14th Avenue
       Moline, IL 61265

       U.S. Bank Trust National Assoc.
       c/o Bsi Financial Sefvices
       1425 Greenway Drive, Ste. 400
       Irving, TX 75038

       Molly Slutsky Simons
       Sottile & Barile, Attorneys at Law
       394 Wards Corner Road, Suite 180
       Loveland, OH 45140


                                                    By: /s/ Marsha L. Combs-Skinner
                                                            Marsha L. Combs-Skinner
                                                            Chapter 13 Standing Trustee
